Citation Nr: 0819411	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a skin rash of the forehead.

2.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine, to include as secondary to 
service-connected lumbar strain with traumatic arthritis.

3.  Entitlement to an increased evaluation for lumbar strain 
with traumatic arthritis, evaluated as 40 percent disabling 
from September 26, 2003, and 20 percent disabling prior to 
that date.

4.  Entitlement to a compensable rating for irritable bowel 
syndrome.  





REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to April 
1961 and from May 1961 to June 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Roanoke, Virginia.

In April 2008, the veteran withdrew his request for a Board 
hearing.  

The issue of entitlement to a compensable rating for 
irritable bowel syndrome is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed January 1977 rating decision, the RO 
denied service connection for a skin rash.

2.  The evidence received subsequent to the RO's January 1977 
rating decision is cumulative or redundant of evidence 
already of record or does not raise a reasonable possibility 
of substantiating the claim.

3.  Herniated nucleus pulposus of the lumbar spine was not 
present in service, and is not otherwise etiologically 
related to service or to the service-connected lumbar strain 
with traumatic arthritis.

4.  For the period prior to September 26, 2003, the veteran's 
lumbar strain with traumatic arthritis was manifested by 
limitation of motion that more nearly approximates moderate 
than severe; impairment approaching severe lumbosacral strain 
was not present.

5.  For the period beginning September 26, 2003, the 
veteran's low back disability was manifested by limitation of 
forward flexion of the thoracolumbar spine to 25 degrees.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a skin rash 
of the forehead.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Herniated nucleus pulposus of the lumbar spine was not 
incurred in or aggravated by active service, and it is not 
proximately due to or the result of service-connected lumbar 
strain with traumatic arthritis.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

3.  The criteria for a rating in excess of 20 percent for the 
veteran's low back disability during the period prior to 
September 26, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003).






4.  The criteria for a rating in excess of 40 percent for low 
back disability during the period beginning September 26, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim to reopen, the Board 
notes that in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The July 2004 Statement of the Case informed the veteran of 
the provisions of 38 C.F.R. § 3.156 and specifically the 
meaning of the terms "new" and "material".  Both the 
August 2006 and August 2007 Supplemental Statements of the 
Case informed him that he should submit evidence showing a 
chronic rash of the forehead in service and continuous post-
service symptomatology of a skin rash of the forehead.  
Additionally, an April 2006 letter informed him that he 
should submit any pertinent evidence in his possession and 
informed him of the assistance that VA would provide to 
obtain evidence on his behalf.  Although he was not 
specifically informed that service connection was previously 
denied for the condition because he was not shown to have a 
chronic skin condition of the forehead following service, he 
was appropriately informed of the unique character of the 
evidence that he must submit or identify.   

With respect to the veteran's service connection claim, the 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2006.  Although this 
notice was sent after the initial adjudication of the claim 
and the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim 
until after initial adjudication, the Board finds that there 
is no prejudice to the veteran  in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following its receipt of all pertinent evidence, the 
originating agency readjudicated the claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had VCAA notice been provided at an earlier time.  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for herniated nucleus 
pulposus of the lumbar spine, to include as secondary to 
service-connected lumbar strain with traumatic arthritis.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

With respect to the veteran's increased rating claim, the 
Board notes that the Court has recently provided guidance 
concerning the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, an April 2006 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of his low back disability and the effect that 
worsening has on his employment and daily life.  It also 
informed him to submit any pertinent evidence in his 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his low back disability in 
the July 2004 Statement of the Case and August 2006 
Supplemental Statement of the Case.  

Although the veteran was not provided adequate notice with 
respect to the disability-rating or effective-date element of 
either of these claims until after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection for herniated nucleus pulposus of the 
lumbar spine is not warranted and an increased rating for low 
back disability is not warranted.  Consequently, no effective 
date for an increased rating for a low back disability, and 
no disability rating or effective date for service connection 
for a herniated nucleus pulposus of the lumbar spine will be 
assigned, so the failure to provide earlier notice with 
respect to those element of the claims was no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the RO readjudicated the claims.  There is no 
indication or reason to believe that any ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private treatment records have been 
obtained.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims. 

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The veteran originally filed a claim for service connection 
for a skin rash in July 1976.  In a January 1977 unappealed 
rating decision, the RO denied the veteran's claim.  The RO 
noted that the veteran had been seen in service on multiple 
occasions for hyperpigmentation of areas on the face but a 
September 1976 VA examination report noted that no skin 
condition was found.  

The medical evidence added to the record since the January 
1977 rating decision includes no medical evidence of a skin 
rash of the forehead until 2004, almost 30 years following 
the veteran's discharge from service.  In addition, no 
medical evidence of a nexus between a current skin rash of 
the forehead and the veteran's active service has been added 
to the record.  Therefore, none of the medical evidence added 
to the record is sufficient by itself when considered with 
the evidence previously or record to establish a reasonable 
possibility of substantiating the claim.  Accordingly, none 
of the medical evidence added to the record is material.

The veteran's statements have also been added to the record, 
but they are essentially cumulative in nature.  The veteran's 
statements are also insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons 
are not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

With respect to the veteran's contention that his skin 
disorder is related to his exposure to Agent Orange while 
serving in Vietnam, the Board notes that none of his 
diagnosed skin disorders is subject to presumptive service 
connection on the basis of Agent Orange exposure.  In 
addition, as noted above, none of the medical evidence links 
his skin rash of the forehead to his active service, to 
include his exposure to Agent Orange while serving in 
Vietnam.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).   Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (2007).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for a herniated nucleus pulposus of the lumbar spine because 
it was incurred in service or is the result of his service-
connected lumbar strain with traumatic arthritis.

The veteran's service medical records show that he presented 
on multiple occasions with complaints of low back pain.  He 
consistently gave a history of initially experiencing the 
pain following jumps as a paratrooper.  His diagnoses 
included recurrent low back strain and paralumbar spasm.   

First, the Board notes that there is no medical evidence of a 
herniated nucleus pulposus of the lumbar spine until June 
1982, almost 6 years after the veteran was discharged from 
active duty.  Furthermore, the June 1982 discharge summary 
documents that the veteran was admitted to Forsyth Memorial 
Hospital on June 24, 1982, for evaluation of recurrent 
lumbosacral pain radiating into both lower extremities 
following an on the job accident in December 1981.  There is 
no medical evidence linking the veteran's herniated nucleus 
pulposus to service or service-connected disability.  
Moreover, a February 2005 VA examiner extensively reviewed 
the veteran's multi-volume claims folders and opined that the 
veteran's herniated nucleus pulposus of the lumbar spine had 
no relationship to a 1967 injury as a paratrooper while in 
service and determined that it was more likely than not that 
the veteran's herniated nucleus pulposus resulted from an 
injury which occurred after the veteran's discharge from 
service, as is clearly documented by the June 1982 discharge 
summary from Forsyth Memorial Hospital.

The evidence of a nexus between the veteran's herniated 
nucleus pulposus and service and service-connected lumbar 
strain with traumatic arthritis is limited to the veteran's 
own statements.  This is not competent evidence of the 
alleged nexus because laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, service connection is not in order for the 
veteran's herniated nucleus pulposus of the lumbar spine 
either on a direct or secondary basis.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.

Increased Disability Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).   The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.  Under the 
criteria in effect prior to September 26, 2003, lumbosacral 
strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) and limitation of motion of the lumbar spine was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.   With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.   Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoraolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As preliminary matter, the Board notes that VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Rating in Excess of 20 Percent during the Period Prior to 
September 26, 2003

During the period prior to September 26, 2003, the medical 
evidence demonstrates that the limitation of motion of the 
veteran's lumbar spine more nearly approximated moderate than 
severe.  Private medical records dated from November 2000 to 
February 2001 reflect moderate loss of range of motion, 
specifically with forward flexion.  Evaluation of the 
veteran's back during this time period showed an L4-5 
herniated disc with some degeneration and chronic 
spondylosis.  He underwent two epidurals and was noted to be 
doing well in February 2001.    

During VA examination in March 2003, he was able to flex to 
65 degrees and extend to 15 degrees.  No significant pain was 
noted during range of motion testing, however, there was some 
spasm of the mid to lower paravertebral muscles.  
Neurological examination was normal in the both lower 
extremities.  

The evidence for the period prior to September 26, 2003, does 
not show lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space as contemplated by an increased 
rating under Diagnostic Code 5295.  Accordingly, an 
evaluation in excess of 20 percent during the period prior to 
September 26, 2003, is not warranted under Diagnostic Code 
5295.

While the veteran has complained of radiculopathy and has 
received epidural steroid injections as a result, the Board 
has determined that service connection is not warranted for 
his herniated nucleus pulposus.  Therefore, the functional 
impairment associated with the herniated nucleus pulposus may 
not be considered in rating the service-connected low back 
disability.

Rating in excess of 40 percent during the Period Beginning 
September 26, 2003

Under the former or current criteria, an evaluation in excess 
of 40 percent is not authorized for lumbosacral strain or for 
limitation of motion of the lumbar spine unless there is 
unfavorable ankylosis.  The medical evidence demonstrates 
that the veteran retains motion of the lumbar spine.  The 
August 2007 VA examination report specifically indicates that 
there was no ankylosis of the thoracolumbar spine.  
In sum, the disability does not warrant more than a 40 
percent evaluation during the period beginning September 26, 
2003.  In addition, as discussed above, the radiculopathy 
associated with the veteran's herniated nucleus pulposus may 
not be considered in rating the service-connected low back 
disability.

Other Considerations

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his low back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Reopening of the claim for entitlement to service connection 
for a skin rash of the forehead is denied.

Entitlement to service connection for a herniated nucleus 
pulposus of the lumbar spine, to include as secondary to 
service-connected lumbar strain with traumatic arthritis, is 
denied.

Entitlement to a rating in excess of 20 percent for lumbar 
strain with traumatic arthritis prior to September 26, 2003, 
is denied.

Entitlement to a rating in excess of 40 percent for lumbar 
strain with traumatic arthritis during the period beginning 
September 26, 2003, is denied.





REMAND

The veteran is also seeking a compensable rating for 
irritable bowel syndrome.  At a March 2003 VA examination, he 
complained of frequent abdominal pain, bloating and diarrhea 
two to three times per week.  He reported that in 1990 he 
underwent a partial colectomy for benign polyps and since 
that time he had experienced frequent diarrhea associated 
with eating food.  He denied constipation.  Physical 
examination of the abdomen showed palpable tenderness in the 
upper quadrant of the abdomen rather than the periumbilical 
area.  Bowel sounds were positive and there was no rebound 
tenderness on the upper abdominal region.  The examiner felt 
that based on the veteran's history, his physical 
examination, and his lab reports from last year he likely was 
suffering from a gastric ulcer and his diarrhea was related 
to the gastric ulcer.  

The veteran was last examined for his service-connected 
disability in February 2007.  At that time he complained of a 
worsening of symptoms which consisted of abdominal pain, 
diarrhea and cramping.  His diarrhea occurred two to three 
times per week with abdominal cramping from the abdomen to 
the lower intestines.  He also noted a history of nausea 
which occurred less than weekly, flatulence, weakness and 
periperhal edema.  He denied a history of vomiting or 
constipation.    

Historically, it was noted that the veteran had undergone a 
colostomy in 1990 for treatment of polyps and has been noted 
to suffer from chronic dysphagia, severe gastroesophageal 
reflux disease (GERD), schatzki's ring, gastritis, and a 
gastric ulcer.  

None of the evidence of record apportions the veteran's 
stomach symptomatology between the service-connected 
irritable bowel syndrome and the non-service-connected 
disabilities of chronic dysphagia, GERD, schatzki's ring, 
gastritis, and a gastric ulcer.

The Board may compensate the veteran only for a service-
connected disability.   However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Therefore, the Board finds that additional 
development is required before the Board decides the 
evaluation issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his irritable bowel syndrome during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's irritable bowel syndrome.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should list all current 
manifestations and symptoms of the 
veteran's irritable bowel syndrome, and 
should comment specifically on the 
presence, frequency and severity of such 
symptoms as diarrhea, constipation, 
bowel disturbance and abdominal 
distress.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
disorder from those of any non service-
connected gastrointestinal disorders.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed must also be provided.

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


